


quepasa.com, inc.

STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED 1998 STOCK OPTION PLAN

 

 

Stock Option Agreement (“Agreement”) between quepasa.com, inc. (the “Company”)
and Robert J. Taylor (the “Optionee”), dated as of February 18, 2002 (the
“Effective Date”).  Terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Company’s Amended and Restated 1998 Stock
Option Plan (the “Plan”).

 

                A.            The Company and Optionee entered into an Option
Agreement dated as of February 2, 2000 and an Option Agreement dated as of March
15, 2001 (collectively, the “Option Agreement”) whereby the Company granted the
Optionee options (the “Options”) to purchase an aggregate of 350,000 shares of
the Company’s common stock (the “Stock”);

 

                B.            The Company and Optionee desire to revise the
Option Agreement as set forth herein and replace the Option Agreement with this
Agreement.

 

Upon approval of the Company’s Board of Directors (the “Board”), the Company
hereby grants to the Optionee the Options upon the following terms and
conditions:

 

1.             Purchase Price.  The purchase price of the Stock (the “Exercise
Price”) shall be:

(a)                                  $0.15 per share for 100,000 Options (the
“$0.15 Options”);

(b)                                 $8.00 per share for 60,000 Options (the
“$8.00 Options”);

(c)                                  $10.00 per share for 40,000 Options (the
“$10.00 Options”);

(d)                                 $11.81 per share for 50,000 Options (the
“$11.81 Options”); and

(e)                                  $9.00 per share for 100,000 Options (the
“$9.00 Options”).

2.             Grant Dates.

(a)                                  The grant date of the $0.15 Options is
March 15, 2001;

(b)                                 The grant date of the $8.00 Options is
February 23, 1999;

(c)                                  The grant date of the $10.00 Options is May
10, 1999;

(d)                                 The grant date of the $11.81 Options is
August 8, 1999; and

(e)                                  The grant date of the $9.00 Options is
February 2, 2000.

3.             Options.  The Options shall be Incentive Stock Options, as
defined in the Plan.

4.             Period of Exercise.  The Options will expire ten years following
their respective

 

1

--------------------------------------------------------------------------------


 

grant dates.  Subject to the provisions of Sections 6, 7 and 8 hereof, the
Options may be exercised only while the Optionee is actively employed by the
Company.

5.             Exercise of Options.  The Options shall vest and be exercisable
according to the following schedule:

(a)                                  50,000 of the $8.00 Options shall vest and
be exercisable on March 8, 1999;

(b)                                 20,000 of the $11.81 Options shall vest and
be exercisable on August 1, 1999;

(c)                                  10,000 of the $8.00 Options and 6,666 of
the $10.00 Options shall vest and be exercisable on March 8, 2000;

(d)                                 10,000 of the $11.81 Options shall vest and
be exercisable on August 1, 2000;

(e)                                  33,334 of the $9.00 Options shall vest and
be exercisable on January 1, 2001;

(f)                                    16,667 of the $10.00 Options shall vest
and be exercisable on March 8, 2001;

(g)                                 10,000 of the $11.81 Options shall vest and
be exercisable on August 1, 2001;

(h)                                 33,333 of the $9.00 Options shall vest and
be exercisable on January 1, 2002;

(i)                                     16,667 of the $10.00 Options shall vest
and be exercisable on March 8, 2002;

(j)                                     33,334 of the $0.15 Options shall vest
and be exercisable on March 15, 2002;

(k)                                  10,000 of the $11.81 Options shall vest and
be exercisable on August 1, 2002;

(l)                                     33,333 of the $9.00 Options shall vest
and be exercisable on January 1, 2003;

(m)                               33,333 of the $0.15 Options shall vest and be
exercisable on March 15, 2003; and

(n)                                 33.333 of the $0.15 Options shall vest and
be exercisable on March 15, 2004.

 

 

2

--------------------------------------------------------------------------------


 

The Options may not be exercised for less than 50 shares of Stock at any time
unless the number of shares purchased is the total number purchasable at the
time under the Options.

 

6.     Transferability.  The Options are not transferable except by will or the
laws of descent and distribution and may be exercised during the lifetime of the
Optionee only by him.

7.     Termination of Employment or Services.  Subject to Section 8, in the
event the employment of the Optionee is terminated, the Options may be exercised
by the Optionee within three months after the date of termination to the extent
vested as of the date of termination; provided, however, that:

(a)                                  If the Optionee is terminated because he is
disabled within the meaning of Internal Revenue Code section 422A, the Optionee
shall have one year after termination rather than three months to exercise the
Options.

(b)                                 If the Optionee dies, the Options may be
exercised (to the extent vested at the date of his or her death) within one year
after the date of the Optionee’s death by such Optionee’s legal representative
or by a person who acquired the right to exercise the Options by bequest or
inheritance or by reason of the death of the Optionee.

(c)                                  If the Optionee is terminated by the
Company for “Cause” (as defined in the Optionee’s employment agreement with the
Company, as the same may be amended, restated or modified from time to time (the
“Employment Agreement”)), the Options, whether or not vested, shall terminate
and be canceled immediately.

(d)                                 If the Optionee is terminated by the Company
other than for Cause, the Options shall vest immediately and shall be
exercisable for ten years after their respective grant dates.

(e)                                  In no event may the Options be exercised
more than ten years after their respective grant dates.

8.             Acceleration of Vesting.  Notwithstanding any provision of this
Agreement to the contrary, the Options shall vest immediately and without
further action and shall be exercisable for ten years after their respective
grant dates upon the earlier of (a) the effective date of an event constituting
a Significant Event (as defined below), (b) March 29, 2002, or (c) the
termination of Optionee’s employment by the Company for any reason other than
for “Cause” (as defined in the Employment Agreement.  “Significant Event” means
(a) a sale of all or substantially all of the assets of the Company, (b) a
merger, acquisition, consolidation or other transaction involving the transfer
or issuance of at least 30% of the outstanding voting stock of the Company, (c)
a majority of the Board ceases to consist of Continuing Directors (as defined
below) or (d) a liquidation of the Company.  “Continuing Directors” means
members of the Board on March 22, 2001 and any member of the Board appointed by
the Board after March 22, 2001 so long as a majority of the Board at the time of
such appointment are Continuing Directors.

9.     No Guarantee.  This Agreement shall in no way restrict the right of the
Company to

 

3

--------------------------------------------------------------------------------


 

terminate the Optionee as an Employee, Consultant or Nonemployee Director (as
such terms are defined in Section 2.1 of the Plan) of the Company at any time.

10.  Investment Representation; Legend.  The Optionee (and any other purchaser
under Sections 6(a), 6(b) or 6(d) hereof) represents and agrees that all shares
of Stock purchased under this Agreement will be purchased for investment
purposes only and not with a view to distribution or resale.  The Company may
require that an appropriate legend be inscribed on the face of any certificate
issued under this Agreement, indicating that transfer of the Stock is
restricted, and may place an appropriate stop transfer order with the Company’s
transfer agent with respect to the Stock.

11.  Method of Exercise.  The Options may be exercised, subject to the terms and
conditions of this Agreement, by written notice to the Company.  The notice
shall be in the form attached to this Agreement and shall be accompanied by full
payment of the Exercise Price in accordance with the provisions of Section 7.6
of the Plan.  If the Optionee delivers shares of Stock as payment of the
Exercise Price upon exercise of an Option, the Committee shall determine
acceptable methods for tendering such Stock by the Optionee and may impose such
limitations and prohibitions on the use of Stock for such purposes as it deems
appropriate.  In the event of an exercise under the terms of Sections 6(a), 6(b)
or 6(d) hereof, appropriate proof of the right to exercise the Options shall be
delivered to the Company.  The Company will issue and deliver certificates
representing the number of shares purchased under the Options, registered in the
name of the Optionee (or other purchaser under Section 6 hereof) as soon as
practicable after receipt of the notice.

12.  Withholding.  In any case where withholding is required or advisable under
federal, state or local law in connection with any exercise of the Options by
the Optionee hereunder, the Company is authorized to withhold appropriate
amounts from amounts payable to the Optionee, or may require the Optionee to
remit to the Company an amount equal to such appropriate amounts.

13.  Incorporation of Plan and Employment Agreement.  This Agreement is made
pursuant to the provisions of the Plan, which Plan is incorporated herein by
this reference.  Terms used herein shall have the meaning employed in the Plan,
unless the context clearly requires otherwise.  In the event of a conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern.  In the event of a conflict between the
provisions of the Employment Agreement and the provisions of either this
Agreement or the Plan, the provisions of the Employment Agreement shall govern.

 

 

quepasa.com, inc., a Nevada corporation:

 

 

 

 

By:

/s/ Gary L. Trujillo

 

 

Gary L. Trujillo, Chairman

 

AGREED AND ACCEPTED:

 

 

4

--------------------------------------------------------------------------------


 

Optionee:

 

 

 

/s/ Robert J. Taylor

 

Robert J. Taylor

 

 

 

5

--------------------------------------------------------------------------------

